Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8-17, 21-22 have been amended. Claims 3 and 6-7 are cancelled. Claims 1-2, 4-5, and 8-22 are currently under review.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 8-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Applicant discloses on page 22, 4th paragraph, “the start position detection unit 41 detects a position of a body part … by processing an image taken by the camera 13” or page 21, 2nd paragraph, “The CPU functions as a start position detection unit 41 that detects a start position of a gesture made to the midair image 10” and on page 17 and fig. 3, that a three-dimensional image is caused by light reflected by a surface of an actual object to pass through two ring-shaped optical plates; the two ring-shaped optical plates reflecting light is construed as the “image forming unit”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al. (Pub. No.: US 2017/0329488 A1) in view of Harp et al. (Pub. No.: US 2015/0169070 A1) hereinafter referred to as Harp in view of Cohen et al. (Pub. No. US 2018/0039334 A1) hereinafter referred to as Cohen.
With respect to Claim 1, Welker teaches an information processing apparatus (fig. 1, item 106; ¶42-45) comprising: a detection unit (¶37, “HMD device 106 can include one or more processors and one or more memory devices. The devices 102-106 can execute a client operating system and one or more client applications that can access, control, and/or display VR content on a display device included in each respective device, or in a connected device”) that: detects a motion that a detection target (¶41, via processing of one or more sensors, detection target: controllers 112 and 114, “One or more sensors can be included on controllers 112 and/or controller 114… The controllers 112 and 114 can use the sensors to determine an absolute position and/or a detected rotation of controllers 112 and 114 in the VR space”) performs with respect to an image formed in midair (fig. 3A, item 312a; ¶67-68); and a controller (¶43, “The HIVID device 106 may also include a control system including processors and various control system devices to facilitate operation of the HIVID device 106”) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶38, “VR application 110 can run locally on one or more of devices 102-106. The VR application 110 can be configured to execute on any or all of devices 102, 104, 106, and 108 and be controlled or operated upon using controllers 112 or 114, for example”; ¶45, “In some implementations, HIVID device 106 can provide full tracking of location and user movements within six degrees of freedom. The tracking can be based on user hand movements, head movements, eye movements, or tracking of controllers moving based on user input”; ¶51).
Welker does not mention determines whether or not a state where the detection target remains still continues for a predetermined period or longer; and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer.
Harp teaches an information processing apparatus (fig. 2A, item 202; ¶37) comprising: a detection unit (¶42, detection unit: processor, “the HMD 202 may also include an on-board computing system 218 … the on-board computing system 218 may include a processor”) that: detects a motion that a detection target performs (Fig. 5A; ¶83, detection target: hands of a person related to the HMD); determines whether or not a state where the detection target remains still continues for a predetermined period or longer (¶87, predetermined period or longer: multiple images, “If a hand position remains in a same hand position for multiple images, then the hand position can be considered to in a stationary hand position”); and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer (¶87, “Stationary hand positions can mark beginnings and ends of gestures”); and a controller (fig. 2A, item 218) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶42, “The on-board computing system 218 may be configured to receive and analyze data from the image capture device 220 and the finger-operable touch pad 224 (and possibly from other sensory devices, user interfaces, or both) and generate images for output by the lens elements 210 and 212”).
(¶87).
Welker and Harp combined do not mention wherein the start position of the motion is one or more of a position that does not overlap the image, a position that overlaps the image, and a position that is in contact with the image, and the controller controls the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image, the position that overlaps the image, and the position that is in contact with the image.
Cohen teaches an information processing apparatus (fig. 11A, item 1101 and 1100; ¶70; ¶153; ¶159; claim 19) comprising: a detection unit (fig. 11A, items 1102 and 1104; ¶162-164) that detects a motion of a target to be detected made to an image formed in midair (¶165); and a controller (fig. 10, item 1002; ¶154; claim 19) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of motion (¶45; ¶95); wherein the start position of the motion is one or more of a position that is in contact with the image (fig. 14, frame 1 prior to scaling up or down; ¶142; ¶186), and the controller controls the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image (fig. 14, item 1428), and the position that is in contact with the image (fig. 14, item 1408).
(¶79). 
With respect to Claim 2, claim 1 is incorporated, Welker teaches wherein the combination is one of a plurality of combinations, and the plurality of combinations are prepared in advance (¶50, “The orientation module 118 may access any number of memory storage and/or sensors described herein to determine particular orientations of controllers, users, virtual objects, and areas associated with moving objects within the VR space”; ¶52; ¶94, detecting an interaction pattern requires comparison of movements stored in memory – which are prepared in advance).
With respect to Claim 4, claim 1 is incorporated, Welker teaches wherein contents of the control according to the combination are decided in accordance with an application program used to display the image (¶37, “The devices 102-106 can execute a client operating system and one or more client applications that can access, control, and/or display VR content on a display device included in each respective device, or in a connected device”; ¶113, VR application).
With respect to Claim 5, claim 1 is incorporated, Welker and Harp combined do not mention wherein contents of the control according to the combination are decided in accordance with an attribute of an object to be operated.
Cohen teaches an information processing apparatus (fig. 11A, item 1101 and 1100; ¶70; ¶153; ¶159; claim 19) comprising: a detection unit (fig. 11A, items 1102 and 1104; ¶162-164) that detects a motion of a target to be detected made to an image formed in midair (¶165); and a controller (fig. 10, item 1002; ¶154; claim 19) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of motion (¶45; ¶95); wherein contents of the control according to the combination are decided in accordance with an attribute of an object to be operated (¶58).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker and Harp, wherein contents of the control according to the combination are decided in accordance with an attribute of an object to be operated, as taught by Cohen so as to provide improved control of machines or other computing resources (¶79). 
With respect to Claim 18, claim 1 is incorporated, Welker teaches wherein the combination is one of a plurality of combinations, and the controller controls the contents of the operation in accordance with the plurality of combinations (¶31, “Interactions and manipulations with virtual objects can be associated with user hand, arm, or controller-based gestures. The association between the virtual objects and user hand, arm, or controller-based gestures can be used to determine that a user wishes to modify particular virtual objects in a specific way”; ¶50, “The orientation module 118 may access any number of memory storage and/or sensors described herein to determine particular orientations of controllers, users, virtual objects, and areas associated with moving objects within the VR space”; ¶52; ¶74; ¶94, detecting an interaction pattern requires comparison of movements stored in memory – which are prepared in advance).
With respect to Claim 20, claim 1 is incorporated, Welker teaches wherein a stimulus according to the contents of the operation is given to a part of a user's body (¶102, “The intersection point may be shown, or otherwise indicated (e.g., audio feedback, tactile feedback, etc.) on the virtual object.”).
With respect to Claim 21, Welker teaches an information processing system (fig. 1, item 106; ¶42-45) comprising: an image forming unit that forms an image in midair (¶42; ¶43, display); a detection unit (¶37, “HMD device 106 can include one or more processors and one or more memory devices. The devices 102-106 can execute a client operating system and one or more client applications that can access, control, and/or display VR content on a display device included in each respective device, or in a connected device”) that: detects a motion that a detection target (¶41, via processing of one or more sensors, detection target: controllers 112 and 114, “One or more sensors can be included on controllers 112 and/or controller 114… The controllers 112 and 114 can use the sensors to determine an absolute position and/or a detected rotation of controllers 112 and 114 in the VR space”) performs with respect to an image (fig. 3A, item 312a; ¶67-68); and a controller (¶43, “The HIVID device 106 may also include a control system including processors and various control system devices to facilitate operation of the HIVID device 106”) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶38, “VR application 110 can run locally on one or more of devices 102-106. The VR application 110 can be configured to execute on any or all of devices 102, 104, 106, and 108 and be controlled or operated upon using controllers 112 or 114, for example”; ¶45, “In some implementations, HIVID device 106 can provide full tracking of location and user movements within six degrees of freedom. The tracking can be based on user hand movements, head movements, eye movements, or tracking of controllers moving based on user input”; ¶51).
Welker does not mention determines whether or not a state where the detection target remains still continues for a predetermined period or longer; and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer.
Harp teaches an information processing system (fig. 2A, item 202; ¶37) comprising: a detection unit (¶42, detection unit: processor, “the HMD 202 may also include an on-board computing system 218 … the on-board computing system 218 may include a processor”) that: detects a motion that a detection target performs (Fig. 5A; ¶83, detection target: hands of a person related to the HMD); determines whether or not a state where the detection target remains still continues for a predetermined period or longer (¶87, predetermined period or longer: multiple images, “If a hand position remains in a same hand position for multiple images, then the hand position can be considered to in a stationary hand position”); and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer (¶87, “Stationary hand positions can mark beginnings and ends of gestures”); and a controller (fig. 2A, item 218) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶42, “The on-board computing system 218 may be configured to receive and analyze data from the image capture device 220 and the finger-operable touch pad 224 (and possibly from other sensory devices, user interfaces, or both) and generate images for output by the lens elements 210 and 212”).
Therefore it would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention to modify the information processing system of Welker, to determine whether or not a state where the detection target remains still continues for a predetermined period or longer; and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer, as taught by Harp so as to mark beginnings and ends of gestures (¶87).
Welker and Harp combined do not mention wherein the start position of the motion is one or more of a position that does not overlap the image, a position that overlaps the image, and a position that is in contact with the image, and the controller controls the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image, the position that overlaps the image, and the position that is in contact with the image.
Cohen teaches an information processing system (fig. 11A, item 1101 and 1100; ¶70; ¶153; ¶159; claim 19) comprising: a detection unit (fig. 11A, items 1102 and 1104; ¶162-164) that detects a motion of a target to be detected made to an image formed in midair (¶165); and a controller (fig. 10, item 1002; ¶154; claim 19) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of motion (¶45; ¶95); wherein the start position of the motion is one or more of a position that is in contact with the image (fig. 14, frame 1 prior to scaling up or down; ¶142; ¶186), and the controller controls the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image (fig. 14, item 1428), and the position that is in contact with the image (fig. 14, item 1408).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing system of Welker and Harp, wherein the start position of the motion is one of a position that is in contact with the image, and the controller controls the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image, and the position that is in contact with the image, as taught by Cohen so as to provide improved control of machines or other computing resources (¶79). 
With respect to Claim 22, Welker teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (¶3; ¶48), the process comprising: detecting (via a processor; ¶37, “HMD device 106 can include one or more processors and one or more memory devices. The devices 102-106 can execute a client operating system and one or more client applications that can access, control, and/or display VR content on a display device included in each respective device, or in a connected device”) a motion that a detection target (¶41, via processing of one or more sensors, detection target: controllers 112 and 114, “One or more sensors can be included on controllers 112 and/or controller 114… The controllers 112 and 114 can use the sensors to determine an absolute position and/or a detected rotation of controllers 112 and 114 in the VR space”) performs with respect an image formed in midair (fig. 3A, item 312a; ¶67-68); and controlling (¶43, “The HIVID device 106 may also include a control system including processors and various control system devices to facilitate operation of the HIVID device 106”) contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶38, “VR application 110 can run locally on one or more of devices 102-106. The VR application 110 can be configured to execute on any or all of devices 102, 104, 106, and 108 and be controlled or operated upon using controllers 112 or 114, for example”; ¶45, “In some implementations, HIVID device 106 can provide full tracking of location and user movements within six degrees of freedom. The tracking can be based on user hand movements, head movements, eye movements, or tracking of controllers moving based on user input”; ¶51).
Welker does not mention determining whether or not a state where the detection target remains still continues for a predetermined period or longer; and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer.
Harp teaches an information processing system (fig. 2A, item 202; ¶37) comprising: a non-transitory computer readable medium (¶3; ¶34-35) storing a program causing a computer to execute a process, the process comprising: a detecting (via a processor, ¶42, detection unit: processor, “the HMD 202 may also include an on-board computing system 218 … the on-board computing system 218 may include a processor”) a motion that a detection target performs (Fig. 5A; ¶83, detection target: hands of a person related to the HMD); determining whether or not a state where the detection target remains still continues for a predetermined period or longer (¶87, predetermined period or longer: multiple images, “If a hand position remains in a same hand position for multiple images, then the hand position can be considered to in a stationary hand position”); and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer (¶87, “Stationary hand positions can mark beginnings and ends of gestures”); and a controlling (fig. 2A, item 218) contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶42, “The on-board computing system 218 may be configured to receive and analyze data from the image capture device 220 and the finger-operable touch pad 224 (and possibly from other sensory devices, user interfaces, or both) and generate images for output by the lens elements 210 and 212”).
Therefore it would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention to modify the non-transitory computer readable medium of Welker, to comprise determining whether or not a state where the detection target remains still continues for a predetermined period or longer; and when a determination is made that the detection target remains still continues for the predetermined period or longer, determines that the start position of the motion is a position at which the detection target is regarded to be still for the predetermined period or longer, as taught by Harp so as to mark beginnings and ends of gestures (¶87).
Welker and Harp combined do not mention wherein the start position of the motion is one or more of a position that does not overlap the image, a position that overlaps the image, and a position that is in contact with the image, and controlling contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image, the position that overlaps the image, and the position that is in contact with the image.
Cohen teaches an information processing system (fig. 11A, item 1101 and 1100; ¶70; ¶153; ¶159; claim 19) comprising: a non-transitory computer readable medium (¶155; claim 19) storing a program causing a computer to execute a process, the process comprising: a detecting (fig. 11A, items 1102 and 1104; ¶162-164) a motion that a detection target performs with respect to an image formed in midair (¶165); and a controlling (fig. 10, item 1002; ¶154; claim 19)  contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of motion (¶45; ¶95); wherein the start position of the motion is one or more of a position that is in contact with the image (fig. 14, frame 1 prior to scaling up or down; ¶142; ¶186), and controlling the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image (fig. 14, item 1428), and the position that is in contact with the image (fig. 14, item 1408).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer readable medium of Welker and Harp, wherein the start position of the motion is one of a position that is in contact with the image, and the controller controls the contents of the operation on the image differently based on a determination of whether the motion is the position that does not overlap the image, and the position that is in contact with the image, as taught by Cohen so as to provide improved control of machines or other computing resources (¶79). 

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, Harp and Cohen as applied to claim 1 above, and further in view of Rhee et al. (Pub. No.: US 2018/0349690 A1) hereinafter referred to as Rhee.
Claim 8, claim 1 is incorporated, Welker teaches wherein in a case where positions of both hands are at a start of the motion contact the image, and the hands are moved away from each other, the controller controls to enlarge a maximum display region of the image (fig. 3A; ¶68). 
Although Welker mentions that the motion may contact the image, Welker, Harp, and Cohen combined do not mention that the motion does not overlap the image.
Rhee teaches in an information processing apparatus (figs. 1A and 1B; ¶52) comprising: a detection unit (figs. 1A and 1B, items 121 and 121b/c respectively; ¶90) that detects a motion of a target to be detected to be made to an image formed in midair (¶151); and a controller (fig. 1A, item 180; ¶62) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a moving state (¶82); wherein in a case where a position of a hand at a start of the motion does not overlap the image and moves, the controller outputs visual information corresponding to proximity touches and the proximity touch patterns on the touch screen (¶82) . 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, such that interaction with a virtual object includes contact or proximity touching (non-overlapping with a virtual object), resulting in wherein in a case where positions of both hands are at a start of the motion do not overlap the image, and the hands are moved away from each other, the controller enlarges a maximum display region of the image, as taught by Rhee so as to provide a realistic interaction between virtual reality and a user (¶8) and alternative touch detection relating to a virtual object.
With respect to Claim 10, claim 1 is incorporated, Welker teaches wherein in a case where positions of both hands are at a start of the motion contact the image, and the hands are moved toward each other, the controller shrinks a maximum display region of the image as a result of the operation (¶72).
Although Welker mentions that the motion may contact the image, Welker, Harp, and Cohen combined do not mention that the motion does not overlap the image.
Rhee teaches in an information processing apparatus (figs. 1A and 1B; ¶52) comprising: a detection unit (figs. 1A and 1B, items 121 and 121b/c respectively; ¶90) that detects a motion of a target to be detected to be made to an image formed in midair (¶151); and a controller (fig. 1A, item 180; ¶62) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a moving state (¶82); wherein in a case where a position of a hand at a start of the motion does not overlap the image and moves, the controller outputs visual information corresponding to proximity touches and the proximity touch patterns on the touch screen (¶82) . 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing apparatus of Welker, such that interaction with a virtual object includes contact or proximity touching (non-overlapping with a virtual object), resulting in wherein in a case where positions of both hands are at a start of the motion do not overlap the image, and the hands are moved toward each other, the controller shrinks a maximum display region of the image as a result of the operation, as taught by Rhee so as to provide a realistic interaction between virtual reality and a user (¶8) and alternative touch detection relating to a virtual object.
With respect to Claim 12, claim 1 is incorporated, Welker teaches wherein in a case where a position of a single body part (¶63, head) is at a start of the motion contacts the image and the single body part is moved in one direction or rotated, the controller moves a space that forms the image in a direction of the motion or rotates the image (¶81).
hand that does not overlap the image
Rhee teaches in an information processing apparatus (figs. 1A and 1B; ¶52) comprising: a detection unit (figs. 1A and 1B, items 121 and 121b/c respectively; ¶90) that detects a motion of a target to be detected to be made to an image formed in midair (¶151), the target comprising a human body (or a user’s hand) (¶57); and a controller (fig. 1A, item 180; ¶62) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a moving state (¶82, “The proximity sensor 141 may sense proximity touch, and proximity touch patterns (e.g., distance, direction, speed, time, position, moving state, etc.). On the other hand, the controller 180 may process data (or information) corresponding to the proximity touches and the proximity touch patterns sensed by the proximity sensor 141, and output visual information corresponding to the process data on the touch screen”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, such that interaction with a virtual object includes contact or proximity touching (non-overlapping with a virtual object), resulting in wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and the single hand is moved in one direction or rotated, the controller moves a space that forms the image in a direction of the motion or rotates the image, as taught by Rhee so as to provide a realistic interaction between virtual reality and a user (¶8) and alternative touch detection relating to a virtual object.

Claims 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, Harp, and Cohen as applied to claim 1 above, and further in view of Ohashi (Pub. No.: US 2020/0129850).
Claim 9, claim 1 is incorporated, Welker teaches wherein in a case where positions of both hands are at a start of the motion contact the image, and the hands are moved away from each other, the controller controls to enlarge a maximum display region of the image (fig. 3A; ¶68). 
Welker, Harp, and Cohen combined do not explicitly mention wherein in a case where positions of both hands are at a start of the motion overlap the image, and the hands are moved away from each other, the controller controls to locally enlarge a part of the image that is sandwiched between the hands within a maximum display region.
Ohashi teaches an information processing apparatus (figs. 1 & 2, items 1 and 2; ¶16) comprising: a detection unit (fig. 2, items 23 and 24; ¶19-20) that detects a motion of a target to be detected to be made to an image formed in midair (¶23), the target comprising a human body (or a user’s hand) (¶23); and a controller (fig. 1, item 11; ¶22) that controls contents of an operation on the image (¶23-24); wherein in a case where positions of both hands are at a start of the motion overlap the image (fig. 7), and the hands are moved away from each other, the controller controls to locally enlarge a part of the image that is sandwiched between the hands within a maximum display region (¶70, the limitations do not preclude the interpretation of additionally enlarging the rest of the image and do not definitely state or indicate that the remainder of the image remains in unchanged state).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, wherein in a case where positions of both hands are at a start of the motion overlap the image, and the hands are moved away from each other, the controller controls to locally enlarge a part of the image that is sandwiched between the hands within a maximum display region, as taught by Ohashi, so as to enable operations to be performed without a feeling of strangeness (¶5).
Claim 11, claim 1 is incorporated, Welker teaches wherein in a case where positions of both hands are at a start of the motion contact the image, and the hands are moved toward each other, the controller controls to shrink a maximum display region of the image as a result of the operation (¶72).
Welker, Harp, and Cohen combined do not mention wherein in a case where positions of both hands are at a start of the motion overlap the image, and the hands are moved toward each other, the controller controls to locally shrink a part of the image that is sandwiched between the hands within a maximum display region.
Ohashi teaches an information processing apparatus (figs. 1 & 2, items 1 and 2; ¶16) comprising: a detection unit (fig. 2, items 23 and 24; ¶19-20) that detects a motion of a target to be detected to be made to an image formed in midair (¶23), the target comprising a human body (or a user’s hand) (¶23); and a controller (fig. 1, item 11; ¶22) that controls contents of an operation on the image (¶23-24); wherein in a case where positions of both hands are at a start of the motion overlap the image (fig. 7), and the hands are moved away from each other, the controller controls to locally enlarge a part of the image that is sandwiched between the hands within a maximum display region (¶70, the limitations do not preclude the interpretation of additionally enlarging the rest of the image and do not definitely state or indicate that the remainder of the image remains in unchanged state).
Although Ohashi does not mention that the controller controls to locally shrink a part of the image when the hands are moved towards each other, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, because of opposite action of moving hands towards each other results in a predictable result of shrinking, resulting in wherein in a case where positions of both hands are at a start of the motion overlap the image, and the hands are moved toward each other, the controller controls to locally shrink a part of the image that is sandwiched (¶5).
With respect to Claim 15, claim 1 is incorporated, Welker, Harp, and Cohen combined do not mention wherein in a case where a position of a single hand is at a start of the motion overlaps the image and fingers are moved away from each other, the controller controls to locally enlarge a part sandwiched between the fingers within a maximum display region.
Ohashi teaches an information processing apparatus (figs. 1 & 2, items 1 and 2; ¶16) comprising: a detection unit (fig. 2, items 23 and 24; ¶19-20) that detects a motion of a target to be detected to be made to an image formed in midair (¶23), the target comprising a human body (or a user’s hand) (¶23); and a controller (fig. 1, item 11; ¶22) that controls contents of an operation on the image (¶23-24); wherein in a case where a position of a single hand is at a start of the motion overlaps the image (fig. 7) and fingers are moved away from each other, the controller controls to locally enlarge a part sandwiched between the fingers within a maximum display region (¶70-71, the limitations do not preclude the interpretation of additionally enlarging the rest of the image and do not definitely state or indicate that the remainder of the image remains in unchanged state nor does it preclude more than one hand from overlapping the image).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, wherein in a case where a position of a single hand is at a start of the motion overlaps the image and fingers are moved away from each other, the controller controls to locally enlarge a part sandwiched between the fingers within a maximum display region, as taught by Ohashi, so as to enable operations to be performed without a feeling of strangeness (¶5).
With respect to Claim 17, claim 1 is incorporated, Welker, Harp, and Cohen combined do not mention wherein in a case where a position of a single hand is at a start of the motion overlaps the image and fingers are moved toward each other, the controller controls to locally shrink a part sandwiched between the fingers within a maximum display region.
Ohashi teaches an information processing apparatus (figs. 1 & 2, items 1 and 2; ¶16) comprising: a detection unit (fig. 2, items 23 and 24; ¶19-20) that detects a motion of a target to be detected to be made to an image formed in midair (¶23), the target comprising a human body (or a user’s hand) (¶23); and a controller (fig. 1, item 11; ¶22) that controls contents of an operation on the image (¶23-24); wherein in a case where a position of a single hand is at a start of the motion overlaps the image (fig. 7) and fingers are moved toward each other, the controller locally shrinks a part sandwiched between the fingers within a maximum display region (¶70; ¶71, shrinking: reducing, “In addition, when an interval between the plurality of fingers is increased or reduced, it may be determined that an operation of enlarging or reducing the image displayed on the surface of the target virtual object (texture set on the surface of the target virtual object) is performed, and corresponding processing may be performed”, the limitations do not preclude the interpretation of additionally shrinking the rest of the image and do not definitely state or indicate that the remainder of the image remains in unchanged state nor does it preclude more than one hand from overlapping the image).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, wherein in a case where a position of a single hand is at a start of the motion overlaps the image and fingers are moved toward each other, the controller controls to locally shrink a part sandwiched between the fingers within a maximum display region, as taught by Ohashi, so as to enable operations to be performed without a feeling of strangeness (¶5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Welker, Harp, and Cohen as applied to claim 1 above, and further in view of Yang et al. (Patent No.: US 10,281,987 B1) hereinafter referred to as Yang.
With respect to Claim 13, claim 1 is incorporated, Welker, Harp, and Cohen combined do not mention wherein in a case where a position of a single hand is at a start of the motion overlaps the image and the single hand is moved in one direction, the controller controls to delete a part which the single hand passes. 
Yang teaches an information processing apparatus (fig. 1A, item 100A, column 14, lines 30-42) comprising: a detection unit (fig. 1A, item 102 and 104; column 14, lines 49-53) that detects a motion of a target to be detected to be made to an image (column 9, lines 27-29, “virtual control surface”: image) formed in midair and a controller (fig. 1A, item 106) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (column 38, lines 61-67); wherein in a case where a position of a single hand is at a start of the motion overlaps the image and the single hand is moved in one direction, the controller controls to delete a part which the single hand passes (column 9, lines 27-29, “wave of a hand approximately parallel to the virtual surface to " erase" a virtual chalk board”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, wherein in a case where a position of a single hand is at a start of the motion overlaps the image and the single hand is moved in one direction, the controller controls to delete a part which the single hand passes, as taught by Yang so as to provide for an improved interface (column 3, lines 55-62).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, Harp, and Cohen as applied to claim 1 above, and further in view of Pahud et al. (Pub. No.: US 2018/0322701 A1) hereinafter referred to as Pahud.
With respect to Claim 14, claim 1 is incorporated, Welker, Harp, and Cohen combined do not mention wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and fingers are moved away from each other, the controller controls to enlarge a maximum display region of the image as a result of the operation.
Pahud teaches an information processing apparatus (fig. 2, item 210 includes fig. 1, item 120: HMD; ¶39) comprising: a detection unit (fig. 2, item 222; ¶44) that detects a motion of a target to be detected to be made to an image formed in midair; and a controller (fig. 2, item 210; ¶40) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶44); wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and fingers are moved away from each other (fig. 4, item 420 does not overlap the image and the fingers are moved away from each other in a gesture of a reverse pinch; ¶70), the controller controls to enlarge a maximum display region of the image as a result of the operation (fig. 4, item 460). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information apparatus of Welker, Harp, and Cohen, wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and fingers are moved away from each other, the controller controls to enlarge a maximum display region of the image as a result of the operation, as taught by Pahud so as to enable indirect interactions to enable the apparatus to better understand the user’s intention and accordingly quickly modify objects with precision (¶5).
Claim 16, claim 1 is incorporated, Welker, Harp, and Cohen combined do not teach wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and fingers are moved toward each other, the controller controls to shrink a maximum display region of the image as a result of the operation.
Pahud teaches an information processing apparatus (fig. 2, item 210 includes fig. 1, item 120: HMD; ¶39) comprising: a detection unit (fig. 2, item 222; ¶44) that detects a motion of a target to be detected to be made to an image formed in midair; and a controller (fig. 2, item 210; ¶40) that controls contents of an operation on the image in accordance with a combination of a start position of the motion relative to a display region of the image and a direction of the motion (¶44) wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and fingers are moved away from each other (fig. 4, item 420 does not overlap the image and the fingers are moved away from each other in a gesture of a reverse pinch; ¶70), the controller controls to enlarge a maximum display region of the image as a result of the operation (fig. 4, item 460). 
Although Pahud does not explicitly mention wherein in a case where a position of a single hand at start of the motion does not overlap the image and fingers are moved toward each other, the controller shrinks a maximum display region of the image as a result of the operation, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information apparatus of Welker, Harp, and Cohen, to have the opposite effect resulting in wherein in a case where a position of a single hand is at a start of the motion does not overlap the image and fingers are moved toward each other, the controller controls to shrink a maximum display region of the image as a result of the operation, as taught by Pahud so as to enable indirect interactions to enable the apparatus to better understand the user’s intention and accordingly quickly modify objects with precision (¶5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Welker, Harp, and Cohen as applied to claim 1 above, and further in view of Gribetz (Pub. No.: US 2017/0336941 B1) .
With respect to Claim 19, claim 18 is incorporated, Welker, Harp, and Cohen combined do not teach wherein in a case where the image is a stereoscopic image, the controller controls an outer-layer image or an inner image depending on a difference in start position.
Gribetz an information processing apparatus (fig. 1, item 100 & fig. 17A, item 1700; ¶35) comprising: a detection unit (fig. 17A, item 1730; ¶173) that detects a motion of a target to be detected to be made to an image formed in midair (¶68); and a controller (fig. 1, item 150) that controls contents of an operation on the image (¶84); wherein in a case where the image is a stereoscopic image (fig. 5F), the controller controls an outer-layer image or an inner image depending on a difference in start position (¶118, “wherein in a case where the image is a stereoscopic image, the controller controls an outer-layer image or an inner image depending on a difference in start position.” or “breaking the outer interactive volume of an associated primitive, and causing the virtual object to be attracted to the user's hand to the point of equilibrium between the attractive and repellent interactive volumes associated with the primitive”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined information processing apparatus of Welker, Harp, and Cohen, wherein in a case where the image is a stereoscopic image, the controller controls an outer-layer image or an inner image depending on a difference in start position, as taught by Gribetz so as to additional intuitive interaction techniques.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621       

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621